Case: 20-2131   Document: 47     Page: 1    Filed: 02/02/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   STEPHEN DURR,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2020-2131
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-4324-17-0324-I-1.
                 ______________________

                Decided: February 2, 2021
                 ______________________

    STEPHEN DURR, Chicago, IL, pro se.

     JEFFREY GAUGER, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by TRISTAN L. LEAVITT,
 KATHERINE MICHELLE SMITH.
                 ______________________

   Before PROST, Chief Judge, CLEVENGER and HUGHES,
                     Circuit Judges.
Case: 20-2131    Document: 47     Page: 2    Filed: 02/02/2021




 2                                              DURR   v. MSPB



 PER CURIAM.
      Mr. Stephen Durr, appearing pro se, appeals a final de-
 cision of the Merit Systems Protection Board (“MSPB”)
 which dismissed for lack of jurisdiction Mr. Durr’s com-
 plaint under the Uniformed Services Employment and
 Reemployment Rights Act of 1994 (“USERRA”). Durr v.
 United States Postal Serv., MSPB Docket No. CH-4324-17-
 0324-I-1 (Initial Dec., May 19, 2017; Order, Aug. 20, 2020).
 Mr. Durr argues that the MSPB erred in dismissing his
 complaint for failure to make a nonfrivolous allegation in
 support of the third element required to establish the
 MSPB’s jurisdiction under USERRA. Counsel for the
 MSPB agrees that Mr. Durr’s pleadings before the MSPB
 made the required allegations. We agree with the parties
 that Mr. Durr made the allegations required of him to es-
 tablish the MSPB’s jurisdiction under USERRA, and we ac-
 cordingly reverse the final judgment of the MSPB and
 remand for further proceedings.
                        BACKGROUND
     Mr. Durr previously served in the U.S. Army, and was
 honorably discharged on January 8, 1993 for medical rea-
 sons with a service-connected physical disability rating of
 30 percent. [SApp’x 47, 52–53.] 1 In March 1994, Mr. Durr
 was hired by the United States Postal Service (“USPS”) as
 a full-time Mailhandler at the Chicago Bulk Mail Center in
 Forest Park, Illinois. Beginning on January 16, 1996, Mr.
 Durr’s supervisor at USPS recorded Mr. Durr as being ab-
 sent without leave (“AWOL”) from his position. [SApp’x 7.]
 By written notice dated April 24, 1996, Mr. Durr’s supervi-
 sor charged him with being AWOL since January 16 and
 proposed his removal. Mr. Durr did not respond to this



     1  Citations to “SApp’x __” refer to pages of the sup-
 plemental appendix appended to respondent’s response
 brief.
Case: 20-2131     Document: 47     Page: 3    Filed: 02/02/2021




 DURR   v. MSPB                                              3



 notice. Id. On May 16, 1996, USPS issued a written deci-
 sion sustaining Mr. Durr’s removal from his position effec-
 tive June 1, 1996. Id. Because Mr. Durr is a preference-
 eligible disabled veteran, the USPS removal decision in-
 cluded a notice to Mr. Durr that he could appeal his re-
 moval to the MSPB within 30 days of its effective date. Id.
     Mr. Durr appealed his removal to the MSPB on May
 14, 2015, almost 19 years after the effective date of the re-
 moval. [SApp’x 7.] The MSPB administrative judge dis-
 missed Mr. Durr’s challenge as untimely filed and lacking
 a showing of good cause to waive the time limits. On Janu-
 ary 6, 2016, the full Board affirmed the initial decision. Mr.
 Durr appealed to this Court, which subsequently dismissed
 his appeal on May 5, 2016 for failure to prosecute. Durr v.
 Merit Sys. Prot. Bd., No. 2016-1700 (Fed. Cir. May 5, 2016).
     Mr. Durr filed the instant MSPB appeal on April 10,
 2017, seeking relief under USERRA. [SApp’x 8, 18–38.]
 USERRA does not impose any time limits for filing an
 MSPB appeal. 38 U.S.C. § 4327(b); 5 C.F.R. § 1208.12; see
 also Erickson v. United States Postal Serv., 636 F.3d 1353,
 1358 (Fed. Cir. 2011). To establish the MSPB’s jurisdiction
 over an appeal alleging a violation of 38 U.S.C. § 4311(a),
 Mr. Durr was required to make nonfrivolous allegations
 that: “(1) [he] performed, applied to perform, or [was] obli-
 gated to perform duty in a uniformed service of the United
 States; (2) [he] lost a benefit of employment or any of the
 rights protected by USERRA; and (3) the performance, ap-
 plication to perform, or obligation to perform duty in the
 uniformed service was a substantial or motivating factor in
 the loss of the right or benefit.” Yates v. Merit Sys. Prot.
 Bd., 145 F.3d 1480, 1484 (Fed. Cir. 1998); [SApp’x 40–42.]
      The MSPB administrative judge directed Mr. Durr to
 file a statement addressing these jurisdictional require-
 ments. [SApp’x 45.] In response, Mr. Durr alleged that his
 psychologist had contacted USPS on December 17, 1995 to
 request that Mr. Durr be placed on medical leave, and that
Case: 20-2131      Document: 47      Page: 4     Filed: 02/02/2021




 4                                                  DURR   v. MSPB



 USPS had “deliberately disregarded” that request.
 [SApp’x 48–50.] Mr. Durr further alleged that USPS’s “de-
 liberate and intentional disregard for the Plaintiff[’s] psy-
 chologist[’s] request . . . [was] for reason of the Plaintiff[’s]
 status of being a 10-point, military service-connected disa-
 bled veteran[,]” and that “if another employee had made a
 request for leave for medical reasons, that such would have
 been granted.” Id. Mr. Durr further alleged that USPS’s
 actions constituted discrimination on the basis of his ser-
 vice-connected disability. Id.
     In an initial decision issued on May 19, 2017, the ad-
 ministrative judge dismissed Mr. Durr’s appeal for lack of
 jurisdiction. The administrative judge found that Mr. Durr
 had satisfied the first two jurisdictional requirements. But
 the administrative judge concluded that Mr. Durr had not
 satisfied the third jurisdictional requirement, stating that
 Mr. Durr “did not . . . allege the denial of FMLA [leave] was
 due to the performance of a duty [or] obligation to perform
 duty in the uniform service. Rather, he claims the agency
 denied him FMLA leave based on a medical condition,
 which is not protected under USERRA.” [SApp’x 9–10.]
 Following the administrative judge’s initial decision, Mr.
 Durr petitioned the full Board to review the initial decision.
 Mr. Durr later withdrew this request, and on August 20,
 2020, the Clerk of the Board granted Mr. Durr’s request to
 withdraw. The Clerk then issued an order closing the case
 and noting that, due to the withdrawn petition for review
 by the full Board, the administrative judge’s initial decision
 is the Board’s final decision in this case. [SApp’x 1.] Mr.
 Durr then timely appealed to this Court.
                          DISCUSSION
      This is an appeal from a final decision of the MSPB. We
 have jurisdiction under 28 U.S.C. § 1295(a)(9) over final de-
 cisions of the MSPB arising under 5 U.S.C. § 7703(b)(1) and
Case: 20-2131      Document: 47    Page: 5    Filed: 02/02/2021




 DURR    v. MSPB                                             5



 7703(d). 2 The MSPB’s determination of its own jurisdiction
 is a legal question which we review de novo. See, e.g., Forest
 v. Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir. 1995).
 The MSPB’s jurisdiction is “limited to those areas specifi-
 cally granted by statute or regulation.” Cowan v. United
 States, 710 F.2d 803, 805 (Fed. Cir. 1983). The burden of
 establishing the MSPB’s jurisdiction lies with the peti-
 tioner, who must “make a nonfrivolous allegation of juris-
 dictional facts” required to establish MSPB’s jurisdiction.
 Lourens v. Merit Sys. Prot. Bd., 193 F.3d 1369, 1370 (Fed.
 Cir. 1999); 5 C.F.R. § 1201.57(b).
     USERRA, codified at 38 U.S.C. §§ 4301–4335, affords
 various protections to current and former military service
 members with respect to their employment, and prohibits
 employers from discriminating against their employees be-
 cause of their military service. 38 U.S.C. § 4311(a) provides
 in relevant part:
     A person who is a member of, applies to be a mem-
     ber of, performs, has performed, applies to perform,
     or has an obligation to perform service in a uni-
     formed service shall not be denied initial employ-
     ment, reemployment, retention in employment,
     promotion, or any benefit of employment by an em-
     ployer on the basis of that membership, application


     2   We agree with the Government’s explanation that
 although Mr. Durr made allegations of disability discrimi-
 nation before the MSPB, see e.g. [SApp’x 10, 18, 23, 27,
 50], as a jurisdictional matter these allegations cannot be
 considered in the context of a USERRA complaint, which is
 limited to adjudication of discrimination claims based on
 military status. Jolley v. Dep’t of Housing and Urban Dev.,
 299 Fed. App’x 969, 972 (Fed. Cir. 2008). A USERRA case
 cannot be a “mixed case” including both types of claims, be-
 cause that would deprive our Court of jurisdiction. Perry v.
 Merit Sys. Prot. Bd., 137 S. Ct. 1975 (2017).
Case: 20-2131    Document: 47      Page: 6    Filed: 02/02/2021




 6                                              DURR   v. MSPB



     for membership, performance of service, or obliga-
     tion.
      As discussed, to establish the MSPB’s jurisdiction over
 an appeal alleging a violation of 38 U.S.C. § 4311(a), Mr.
 Durr was required to make nonfrivolous allegations that:
 “(1) [he] performed, applied to perform, or [was] obligated
 to perform duty in a uniformed service of the United States;
 (2) [he] lost a benefit of employment or any of the rights
 protected by USERRA; and (3) the performance, applica-
 tion to perform, or obligation to perform duty in the uni-
 formed service was a substantial or motivating factor in the
 loss of the right or benefit.” Yates, 145 F.3d at 1484. We
 have previously held that the MSPB should take a “liberal
 approach in determining whether jurisdiction exists under
 USERRA.” Id. So long as they are nonfrivolous, the relative
 weakness of the appellant’s initial factual allegations re-
 lated to jurisdiction should not serve as a basis to dismiss
 a USERRA claim, and should instead serve as a basis to
 deny the claim on the merits if the appellant fails to suffi-
 ciently develop the allegations. Patterson v. Dep’t of Inte-
 rior, 424 F.3d 1151, 1160 (Fed. Cir. 2005).
      We agree with the administrative judge that Mr. Durr
 satisfied the first two elements of the jurisdictional test,
 and the MSPB does not contest that determination in this
 appeal. We further agree with Mr. Durr and the MSPB that
 the administrative judge erred in concluding that Mr. Durr
 failed to meet the third element of the jurisdictional test.
 The administrative judge correctly observed that some of
 Mr. Durr’s allegations allege discrimination on the basis of
 his disability. [SApp’x 9–10.] And we agree with the ad-
 ministrative judge’s statement that USERRA proscribes
 discrimination on the basis of a veteran’s performance of
 military duty, not on the basis of disability (even if that
 disability arose from the performance of military duty).
 [SApp’x 10 (citing McBride v. U.S. Postal Service, 78
 M.S.P.R. 411, 415 (1998)).] However, the administrative
 judge erred in failing to credit Mr. Durr’s allegations which
Case: 20-2131     Document: 47      Page: 7   Filed: 02/02/2021




 DURR   v. MSPB                                              7



 plainly allege discrimination because of his status as a vet-
 eran, rather than because of his service-connected disabil-
 ity. Most notably, Mr. Durr alleged that USPS’s “deliberate
 and intentional disregard for the Plaintiff[’s] psycholo-
 gist[’s] request [that Mr. Durr be put on medical leave] . . .
 [was] for reason of the Plaintiff[’s] status of being a 10-
 point, military service-connected disabled veteran[,]” and
 that “if another employee had made a request for leave for
 medical reasons, that such would have been granted.”
 [SApp’x 48–50.] We agree with Mr. Durr and the MSPB
 that these allegations are nonfrivolous and plainly satisfy
 the third element of the USERRA jurisdictional test. Ac-
 cordingly, we conclude that the MSPB has jurisdiction over
 Mr. Durr’s instant appeal.
                         CONCLUSION
     For the reasons discussed, we hold that Mr. Durr
 raised allegations sufficient to establish the MSPB’s juris-
 diction over his appeal under USERRA. The final decision
 of the MSPB dismissing Mr. Durr’s complaint for lack of
 jurisdiction is reversed, and the matter is remanded to the
 MSPB for further proceedings consistent with this opinion.
              REVERSED AND REMANDED
                            COSTS
     No costs.